ISH (a wiry Case 3:21-cv-00530 Dogyyqyt COVER ITEP Page 1 of 2 PagelD# 37

The JS 44 civil cover sheet and the information contamed herein nenher replace nor supplement the
provided by focal rules of court: This form, appraved by the Judicial Conference of the United
purpose of inating the civil docket sheet

[. (a) PLAINTIFFS
Nyshelle Wynn

(b) County of Residence of First Lasted Plamuti

City of Richmond

CE ACEPL IN OS PLANER CUSES?

(¢)  Attormess firm Nuene teddress cand f viephore amber

Brian K. Telfair, Esq., The Gee Law Firm, P.C., 4719 Nine

Mile Road, Richmond, VA 23224

DEFENDANTS

KOTE
THE TRACT O

Attomeys ff Kavi

 

NN PLANER |

FLASDISVOEVED

thing and service of pleadings or other papers as required by law, except as
States in September 1974.14 required for the use of the Clerk of Court for the
ISRE ENSEREOCTIONS ON NENT PAGE Ob THIS FORME

City of Richmond, VA Police Department
County of Residence of First Listed Defendant City of Richmond

INES CINE DE
IN LAND CONDEMNS ATION CASES. USE THE LOCATION OF

Wirt P. Marks, Sr. Assistant City Attorney, 900 E. Broad
Street, Room 400, Richmond, VA 23219

 

I. BASIS OF JURISDICTION Phe ae A" a ire Bae Only)

El CS Goverment
Plan?

US Government
Defendant

Oi:

[x] 3% Federal Question

(ON Croverament Nota Mart)

O 4 Diversity

rato ate Cotzensha af Parties ot fem Hh

IV. NATURE OF SUIT price an Seta Bos (dh)

thor Dayenn (ase. Ont)

UTF

(i
C):
CO:

Cinzen of Thies State

Ciuzen of nother State

Crnzen or Subject ofa
Foreyn Country

Click here for:

itl. CITIZENSHIP OF PRINCIPAL PARTIES OPTace ae Nike Hone fer Pluirety

adie (lie Bray fore f befearedatetii

DEF

an

Theorporated ur Principal Place

PTF

Os

DEF

QW

at Business la This State

Oo:

Incorporated wad Principal Place

O;

ik

of Business In Another State

im 4

Foreign Nation

uure of S

 

i CONTRACT

TORTS

FORFEITURE/PENALTY

BANKRUPTCY

Ce

   
 

- Si.
GTUER STATUTES

 

 

110 Insurance

120 Marie

E30 Milter Act

140 Negotiable Instrument
IM} Recosets of Overpayment

& Fatorcement of Jidement

L430 Mfedicare Vet
(32 Recoven at Defautied

Student | oans
Excludes ¥ eterans|

oO 13} Recoven of Os erpayinent

of Veteran + Benelits

[| (6 Stockholders) Suits

190 Other Contract

195 Contract Product Laahilts

196 Franchise

PERSONAL INJURY

310 Auplatie

345 Aurplane Product
Laabiliy

Sb Assault. Label A
Slander

3M Federal Employ ors”
Liatilin

340 Marine

WS Marine Product
Liability

430 Slotor Veliicle

395 Motor Vehicle
Poisderes Etateatiny

360 Other Personal
Taqurs

76? Personal tiyurn »
Medical Malpractiey

:

Fi
-
A
b

PERSONAL INITRY
468 Personal Injury -
Product Liahillis
(CO 367 Iteatth Care
Phartnaceutcal
Personal Ingury
Product Lrabslity
oJ 368 Ashestos Personal
Trgars Product
Lrability
PERSONAL PROPERTY

H 370 Other Fraud

JTL Tradtha Lending

Ch 380 Other Pursonat
Property Damaue

(0 388 Property Damage
Pradhict Liabilin

 

 

REAL PROPERTY

CIVIL RIGHTS

 

T_o2s Dru Related Semare
of Property TLE SC RAL
|_]60 Other

 

LABOR

 

 

710 Fan Labor Standards
Act

Bie Labor Management

Relations

+. Railway Cabor Act

731 Fanny and Medical

Lewve Act

[00 Other f ahor 1 mga

 

210 E and Condemnation
220 Foreclosure

230 Rent Lease & Eyecnmenn
210 Tons tet and

245 Tort Praduct Liability
DAE AL Other Real Properts

 

Ht) Other Coal Rights
44 Voting

x
447 Finplov ment
443 Housing
\coommnodations

binploymend

Other
$48 CF ducataen

 

144 Amer w Disabdities -

A460 Amer w Uhsalulines -

Habeas Corpus:

463 Ahen Dotamee

“Tih Motions to Vagate
Sentence

53) General

534 Death Penalty

Other:

340) Mandamus & Other

J) Coal Raghts

535 Prrsan Conditen

Sh Chil Detainee «
Conditions of
Continement

LI it} CEI Li

 

 

74h banplovce Retwerient

Hi

 

  

427 Appeal 24 SC 158
429 Wuhdes al
ABUSC 157
INTELLECTUAL
PROPERTY RIGHTS
420 Copnghts
$4) Patent
$35 Patent: Abbres sated
Sew Drug Appliation
#40 Trademark
#80 Delend Trade Secrets
Act of 6

 

SOCIAL SECURITY
HOD TIA CI395 FF

BOT Blach Lune 19234
Be? DING DIWW HOS
864 SSID Tule X41

ROE RSE Si

  

375 False Clauns Act

376 Ch Tam (31 USC
S724 ap

AMG State Reapporiamment

AL) Antiinist

430 Banks and Banking

450 Commence

4 (4b Deportation

470 Racketeer Influenced and
Conupt Otpanizations

| 480 Constoner Creaht

(15 USC 1681 or (699)

-] ARS Telephone Consumer

Protection Act

490 Cable Sat Ty

850 Secures Commodities
Exchange

HOU CMe Stator Vitons

S91 Agneuhural Acts

£93 Ens wonmental Matters

 

Income Secunty Act

 

TIMIGRATION

 

162 Naturalization \ppliesteon
465 Other Immigration
Acton

 

 

 

895 Freedom of Information

 

FEDERAL TAX SUITS
B70 Taxes US Plains?

of Defendant)
STEIRS  Thed Paty,
401 SC 760

Act
496 Arbitration
BO Adounistaine Procedure
Act Reviews or Appeal of
Agenes Degisnan
| 920 Constitutnonalin. of
State States

 

 

V. ORIGIN ix
| Onginat
O Proceeding

ar

VI. CAUSE OF ACTION

VI. REQUESTED IN

et Baye
2 Removed from
State Court

0 3

42US.C 1983

 

Bret descripiien of cause
Violation of plainuif’s civil rights

OO ocCHren te tits 1s A Ch.

Remanded from
Appellate Count

   
 

eS ACTION

ot Remstated or O 3 Vranaterred trom
Another District

Reopened
(species

DEMANDS

Transter

Cite the CS Civil Statute under which vou are tiling (Fe rut cite jerindictionst uatutes unless diversity)

0 & Multulsstrict
i itigation -

cr $8 Multedistrict
Litigation -
Drreet Fate

CHECK VES only if demanded in complaint

 

 

 

 

COMPLAINT: UNDER RULE 23 FRO $6 150 000 JURY DEMAND: Elves No
VIL RELATED CASE(S)
IF ANY “ere GL: — DOCKET NUMBER
DAT SIGS ATURE OF ATORGEY OX RECORD
Aug 16 2021 Ee NO Vs te g. WArodArsy wT
FOR OFFICE USF ONLS
RECEIPT WOU NT APPL TSGr HET JUDGE AIAG IC DGGE

—_——

 
IS 44 Reverse (Rey @ASE 3:21-cv-00530 Document 1-3 Filed 08/16/21 Page 2 of 2 PagelD# 38

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

Uhe JS 44 civil cover sheet and the information contained herein neither teplaces nor supplements the filings and service of pleading or other papers as
required by law. except as provided bs local rules of court. Uhis form. approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for cach civil complaint filed. The attorney filing 4 case should complete the form as follows

La) Plaintifis-Defendants. Enter names (last, first, middle initial) of plaintifY and defendant. If the plainti(l or defendant is a government agency. use
only the full name or standard abbreviations. Lf the plaintiff or defendant is an official within a government agency. identify first the agency and then
the official. giving both name and title.

(b) County of Residence. For each civil case filed. except US. plaintil cases. enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of ting. (NOTE: fn land
condemnation cases. the county of residence of the “defendant” is the location of the tract of land ins olyed.)

(c} Attorneys. Enter the firm name, address. telephone number. and attornes of record. IW there are several attorneys. list them on an attachment, noting
in this section "(see attachment)”.

It, Jurisdiction, The basis of jurisdiction is set forth under Rule Sta). E.R.Cy.P.. whieh requires that jurisdictions be shown in pleadings. Mace an "X"
in one of the boxes, If there is more than one basis of jurisdiction. precedence is given in the order shown below,
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. (345 and (348. Suits by agencies and officers of the United States are included here.
United States dedendant, (2) When the plaintiff és suing the United States, its officers or agencies, place an "X" in this box
Federal question. (3) This refers to suits under 28 U.S.C, 1331. Where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution. an act of Congress or a treaty of the United States. In cases where the U.S. is a party. the US. plaintitf or defendant code takes
precedence. and box | or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where Parties are citizens of different states. When Box 4 is cheeked. the
citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
cases.)

WI. Residence (citizenship) of Principal Parties. This section of the JS 44 isto be completed if diversity of citizenship was indicated above. Mark this
section for each principal party .

WW. Nature of Suit. Place an "X" in the appropriate box. [PF there are multiple nature of suit codes associated with the case. pick the nature of suit code
that is must applicable, Click here for: Nature of Suit € ipti

 

Vv. Origin. Place an "X°" in one of the seven boxes.
Original Proceedings, (1) Cases which originate in the United States district courts
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C.. Section 144]
Remanded from Appellate Court, (3) Cheek this box for cases remanded to the district cout tor further action. Use the date of remand as the filing
date.
Reinstated or Reopened. (4) Cheek this box for cases reinstated or reopened in the district court, Use the reopening date as the filing date
(Transferred from Another District. (5) For eases transferred under [ithe 28 U8 C. Section 104(a). Do not use this for within district transters or
multidistrict litigation transters,
Multidistrict Litigation — Cranster. (6) Check this box when a multidistrict case is transterred tnto the district under authority of Lith: 28 U.S.C
Section 1407,
Muliidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDE docket
PLEASE NOTE THAT THERE [8 NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
changes in statute

VL Cause of Action. Report the civil statute directly related to the cause of uction and give a brie! description of the cause. Do nat cite jurisdictional
statutes unless diversity. Example: US, Civil Statute: 47 USC 353 Bricl Description: Unauthorized reception of cable service.

VEL Requested in Complaint. Class Action. Place an "¥" in this boy if sou are filing a class action under Rule 23. PRC v_P.

Demand, In this space enter the actual dollar amount being demanded of indicate other demand, such as a preliminary injunction
Jury Demand. Check the appropriate box to indicate whether or nota jury is being demanded

VIM Retated Cases, [his section of the IS 44 is used to reference related pending cuses, any. [there are related pending cases. insert the docket
numbers and the corresponding judge names for such cases.

Date and Attornes Signature, Date and sign the civil cover sheet,
